DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 02/25/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Golden et al (US 11,010,233; hereinafter Golden).
Regarding claim 1, Golden discloses a computing system comprising:
a processor configured to receive an identification of a machine learning model (abstract; col. 25, lines 9 – 13, col. 33, lines 26 – 40, col. 46, lines 38 - 47; Golden discloses that data samples may undergo a series of processing steps including, but not limited to: 1) ingesting the data from an external source into the training system and storing the data in raw form, 2) cleaning and transforming the data in a format convenient for training including linking data samples to the appropriate label), and execute a machine learning pipeline which comprises executing a plurality of services that train the machine learning model (col. 33, line 11 through col. 34, line 11; Golden discloses that exploring parameters and models, quickly testing with a smaller dataset, and iterating to converge on the most promising models to push into the production cluster, 4) executing training phases to select random batches of input data, including both new and older samples ) via at least one of an unsupervised learning process and a supervised learning process (col. 46, lines 38 - 59; Golden discloses that machine learning model data 410 may include data representative of an unsupervised machine learning model. In some examples, the machine learning model data 410 may also include data representative of a supervised machine learning model used by processing facility 404 in conjunction with the unsupervised machine learning model ), the machine learning pipeline being controlled by an orchestration module that triggers ordered execution of the services (col. 26, lines 53 – 67, col. 33, line 52 through col. 34, line 11; Golden discloses a cloud orchestrator may also be used to arrange and coordinate automated tasks in pursuit of creating a consolidated process or workflow); and
a storage configured to store the trained machine learning model output from the machine learning pipeline (col. 33, lines 19 – 29; Golden discloses that data samples may undergo a series of processing steps including, but not limited to: 1) ingesting the data from an external source into the training system and storing the data in raw form).
Regarding claim 2, Golden discloses the computing system of claim 1, wherein the processor, via the orchestration module, is configured to trigger sequential execution of a feature collection service, a modeling service, and a score persistence service (col. 26, lines 42 – 67, col. 33, lines 52 – 67, col. 49, lines 4 – 51; Golden discloses that each stage in the AI data pipeline may have varying requirements from the data hub (e.g., the storage system or collection of storage systems). Scale-out storage systems must deliver uncompromising performance for all manner of access types and patterns—from small, metadata-heavy to large files, from random to sequential access patterns, and from low to high concurrency).
Regarding claim 3, Golden discloses the computing system of claim 1, wherein the processor is configured to execute the unsupervised learning process during a first training of a topic model and sequentially execute the supervised learning process during a second training to a text classification model (col. 32, lines 40 – 57; col. 52, lines 41 - 65).
Regarding claim 4, Golden discloses the computing system of claim 3, wherein the unsupervised learning process and the supervised learning process share one or more common services in the machine learning pipeline (col. 46, lines 38 - 59).
Regarding claim 5, Golden discloses the computing system of claim 3, wherein the processor executes the supervised learning process to perform an ensemble learning on the text classification model which uses the scoring output of the topic model (col. 33, lines 45 – 51, col. 53, line 61 through col. 54, line 6; Golden discloses that ).
Regarding claim 6, Golden discloses the computing system of claim 1, wherein the processor is configured to output, via control of the orchestration module, a user interface for validating the trained machine learning model stored in the storage (col. 33, lines 21 – 40; Golden discloses that executing training phases to select random batches of input data, including both new and older samples, and feeding those into production GPU servers for computation to update model parameters, and 5) evaluating including using a holdback portion of the data not used in training in order to evaluate model accuracy on the holdout data).
Regarding claim 7, Golden discloses the computing system of claim 1, wherein the processor is configured to trigger, via the orchestration module, execution of the supervised learning process in response to completion of the unsupervised learning process (col. 46, lines 43 – 47; Golden discloses that the machine learning model data 410 may also include data representative of a supervised machine learning model used by processing facility 404 in conjunction with the unsupervised machine learning model).
Regarding claim 8, Golden discloses the computing system of claim 1, wherein each of the services are self-sufficient stand-alone microservices that are executed independently by the processor (col. 52, lines 1 - 9).
Claims 9 – 20 incorporate substantively all the limitations of claims 1 – 8 in method and computer product form rather than system form, with minor modification in the claimed language.  The reasons for rejecting claims 1 – 8 apply in claims 9 – 20.  Therefore, claims 9 – 20 are rejected for the same reasons.

In the alternative,
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al (US 2016/0358101; hereinafter Bowers) in view of ABBASZADEH et al (US 2020/0067969; hereinafter ABBASZADEH).
Regarding claim 1, Bowers discloses a computing system comprising:
a processor configured to receive an identification of a machine learning model, and execute a machine learning pipeline which comprises executing a plurality of services that train the machine learning model (paragraphs [0016 – 0018]; Bowers discloses that a workflow can utilize a pipeline of data processing operators and be configured to process one or more input datasets consistent with an input schema into one or more outputs consistent with an output schema. The input datasets can be passed in as or identified by at least one of the input parameters) via at least one of an unsupervised learning process and a supervised learning process (paragraphs [0027], [0062]; Bowers discloses that the application service system 100 can include one or more outfacing production services 104 that are exposed to the client devices, directly (claimed supervised) or indirectly (claimed unsupervised), and one or more developer services 106 that are not exposed to the client devices), the machine learning pipeline being controlled by an orchestration module that triggers ordered execution of the services (paragraphs [0028], [0034]; Bowers discloses that each of the application services 102 can include an application logic module (e.g., executable code, binary, or script) that may be executed by a computer server (e.g., the computing device 600 of FIG. 6) hosting an application service); and
a storage configured to store the trained machine learning model output from the machine learning pipeline (paragraphs [0025], [0028]; Bowers discloses that the service-specific database can also store metadata and/or analysis associated with each application service. For example, the application service 102A can maintain a service-specific data repository 110A and the application service 102B can maintain a service-specific data repository 110B).
Bowers discloses all the limitations in claim 1, but fails to specifically disclose that the machine learning model is trained via at least one of an unsupervised learning process and a supervised learning process.
ABBASZADEH, in an analogous art, discloses the idea of a machine learning model being trained via at least one of an unsupervised learning process and a supervised learning process (paragraphs [0046], [0066], [0086]; ABBASZADEH discloses that a training method may be used for supervised learning to teach decision boundaries. ABBASZADEH discloses that “Shallow” features are from unsupervised learning (e.g., k-means clustering), manifold learning and nonlinear embedding (e.g., isoMap, locally-linear embedding) ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Bowers by having the machine learning model being trained via at least one of an unsupervised learning process and a supervised learning process as evidenced by ABBASZADEH for the purpose of enabling early detection of vulnerabilities and potentially averting catastrophic failures; thereby allowing an operator to restore the control system to normal operation in a timely fashion.
Regarding claim 2, Bowers and ABBASZADEH disclose the computing system of claim 1, wherein the processor, via the orchestration module, is configured to trigger sequential execution of a feature collection service, a modeling service, and a score persistence service (ABBASZADEH: paragraphs [0006], [0022], [0037], [0043]; ABBASZADEH discloses that a series of normal values over time that represent normal operation of a cyber-physical system (e.g., generated by a model or collected from actual sensor data as illustrated by the dashed line in FIG. 1) ).
Regarding claim 3, Bowers discloses the computing system of claim 1, wherein the processor is configured to execute the unsupervised learning process during a first training of a topic model (paragraphs [0046], [0066]) and sequentially execute the supervised learning process during a second training of a text classification model (paragraphs [0086]).
Regarding claim 4, Bowers discloses the computing system of claim 3, wherein the unsupervised learning process and the supervised learning process share one or more common services in the machine learning pipeline (paragraph [0043]; ABBASZADEH discloses that at S230, a decision boundary may be automatically calculated for an abnormality detection model based on the set of normal feature vectors and the set of abnormal feature vectors).
Regarding claim 5, Bowers discloses the computing system of claim 3, wherein the processor executes the supervised learning process to perform an ensemble learning on the text classification model which uses the scoring output of the topic model (abstract; paragraphs [0034], [0093], [0095], [0110]; ABBASZADEH discloses that each decision boundary is computed by training a classifier, such as an Extreme Learning Machine as a binary classifier in a supervised training framework).
Regarding claim 6, Bowers discloses the computing system of claim 1, wherein the processor is configured to output, via control of the orchestration module, a user interface for validating the trained machine learning model stored in the storage (Bowers: paragraphs [paragraphs [0003], [0014], [0024]).
Regarding claim 7, Bowers discloses the computing system of claim 1, wherein the processor is configured to trigger, via the orchestration module, execution of the supervised learning process in response to completion of the unsupervised learning process (paragraphs [0086], [0110]).
Regarding claim 8, Bowers discloses the computing system of claim 1, wherein each of the services are self-sufficient stand-alone microservices that are executed independently by the processor (Bowers: paragraphs [0034], [0045], [0101]).
Claims 9 – 20 incorporate substantively all the limitations of claims 1 – 8 in method and computer product form rather than system form, with minor modification in the claimed language.  The reasons for rejecting claims 1 – 8 apply in claims 9 – 20.  Therefore, claims 9 – 20 are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ciulla et al (US 2018/0121539) discloses  topic predictions based on natural language processing of large corpora.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YVES DALENCOURT/              Primary Examiner, Art Unit 2457